Citation Nr: 0431278	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to May 9, 2000, for service-connected residuals 
of acromioclavicular separation with surgical extension of 
the distal end of the right clavicle.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected residuals of acromioclavicular 
separation with surgical extension of the distal end of the 
right clavicle, from May 9, 2000, forward.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
disability rating in excess of 10 percent for the veteran's 
service-connected right shoulder disability.

The case was previously before the Board in December 1999, 
when it was remanded for additional development.  In June 
2000, the RO assigned a 20 percent disability rating for the 
veteran's service-connected right shoulder disability, 
effective October 30, 1995, the date of his claim for an 
increase.

The case was returned to the Board in November 2000, but was 
remanded again for additional development.  By rating action 
dated in July 2002, the RO assigned a 40 percent disability 
rating for the veteran's service-connected right shoulder 
disability, effective May 9, 2000.


FINDINGS OF FACT

1.  Prior to May 9, 2000, the record does not demonstrate 
that the service-connected right shoulder disability included 
loss of motion of the right arm to a position midway between 
the side and shoulder level.

2.  From May 9, 2000, forward, it is not shown that the 
service-connected right shoulder disability includes 
ankylosis of the scapulohumeral articulation or fibrous 
union, nonunion, or loss of the head of the humerus.

3.  This case does not present such an exceptional or unusual 
disability picture that requires referral to appropriate 
officials for consideration of a total rating based on 
individual unemployability on an extraschedular basis.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2000, the criteria for a rating in excess 
of 20 percent for residuals of acromioclavicular separation 
with surgical extension of the distal end of the right 
clavicle are not met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. § 4.71a, 5200-5203 (2004).

2.  From May 9, 2000, forward, the criteria for a rating in 
excess of 40 percent for residuals of acromioclavicular 
separation with surgical extension of the distal end of the 
right clavicle are not met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.71a, 5200-5203 (2004). 

3.  The veteran does not meet the percentage requirements for 
consideration for a total rating based on individual 
unemployability.  38 C.F.R. § 4.16(a) (2004).

4.  Referral of this case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of a total rating based on individual 
unemployability is not required by the evidence of record.  
38 C.F.R. §§ 3.321(b)(1) (West 2002); 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in May 2001 and May 2003.  The 
veteran was told of the requirements to establish successful 
claims, advised of his and VA's respective duties, and asked 
to submit information and/or evidence in his possession 
pertaining to the claims to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the initial 
1996 rating decision, any defect with respect to its timing 
was harmless error because the veteran did not produce any 
additional information or evidence with regard to the issues 
before the Board upon receiving the content-complying 
notices.  Results of a May 2004 VA examination were 
considered in a subsequent Supplemental Statement of the Case 
(SSOC) in August 2004.  This provides a sound basis for 
concluding that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice.  
See 38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded  several VA 
medical examinations, most recently in May 2004.  A review of 
the examination reports show that they provide detailed 
medical histories and findings on examination.  The examiner 
also provided detailed information and opinion on the degree 
of industrial impairment suffered by the veteran as a result 
of his right shoulder disability.  See 38 C.F.R. § 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  It 
was clearly indicated by the examiner of May 2004 that the 
veteran's claims file was available for review in connection 
with his examination.  The current examination reports are 
comprehensive, thorough, and provide all needed information 
to equitably apply the appropriate rating criteria and, 
therefore, are fully adequate for rating purposes.  There is 
simply no evidence of any bias on behalf of the examiner, as 
argued by the veteran's representative.  Based on this 
analysis, no additional VA compensation examination is 
required.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


Right shoulder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of 
acromioclavicular separation with surgical extension of the 
distal end of the right clavicle are currently rated pursuant 
to Diagnostic Code 5201, which provides the rating criteria 
for the limitation of motion of the arm.  Under Diagnostic 
Code 5201, a 20 percent disability rating is appropriate 
where limitation of motion of the major arm (the veteran is 
right-handed) is at the shoulder level.  A 30 percent is 
warranted where motion is limited to midway between the side 
and shoulder level, and 40 percent is warranted where motion 
is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

VA outpatient treatment records dated from October 1995 to 
January 1996 show that the veteran was treated for right 
shoulder pain.  VA examination in February 1996 showed that 
he reported pain with overhead motion and an inability to 
lift heavy objects.  Physical examination revealed range of 
motion of the right arm to be 120 degrees of forward flexion, 
100 degrees of abduction, 30 degrees of external rotation, 
and 25 degrees of rotation.  There was crepitus with 
abduction and external rotation.  There was discomfort to 
palpation in the area of the distal acromioclavicular joint.  
X-rays and a whole body bone scan revealed resection of the 
lateral third of the right clavicle.  The glenohumeral joint 
was intact.  There was no fracture or dislocation.

By rating action dated in April 1996, the RO continued a 10 
percent disability rating under Diagnostic Code 5203 for the 
veteran's service-connected residuals of acromioclavicular 
separation with surgical extension of the distal end of the 
right clavicle and slight loss of substance of pectoralis in 
the clavicular portion of the trapezius muscle.  In March 
1997, the veteran submitted a treatise called Bones of the 
Shoulder describing the anatomy of the shoulder.

A VA examination report dated in February 2000 shows that the 
veteran reported that he was unemployed and last worked as a 
car salesman in 1988.  He said that he had to stop working 
because of back, neck, and right shoulder pain.  The veteran 
complained of decreased range of motion of both shoulders 
with the right greater than the left, worse with activity.  
He also described an inability to do any type of overhead 
motions or any type of yard work requiring pushing or 
pulling.  He added that he experienced constant pain in both 
shoulders.  Physical examination revealed a 14 cm. strap 
incision over the right shoulder which was well-healed and 
non-adherent to the underlying structures.  There was no 
demonstrated gross muscular atrophy.  Range of motion was to 
be 30 degrees of forward flexion, 60 degrees of abduction, 40 
degrees of internal rotation and 35 degrees of external 
rotation.  Passive range of motion was measured at 60 degrees 
of forward flexion and 70 degrees of abduction.  There was 
pain to palpation over the distal clavicular resection and 
neurovascular status to the right shoulder was intact.  X-
rays revealed distal clavicular resection and changes of the 
right shoulder consistent with impingement syndrome.  There 
was distal resection of the last 20% of the clavicle; 
alignment of the remaining clavicle was satisfactory.  There 
was no gross fracture or dislocation.  Preservation of the 
glenohumeral joint was good.  The clinical impression was 
post acromioclavicular separation with associated surgical 
distal clavicular resection and adhesive capsulitis of both 
shoulders secondary to rheumatoid arthritis.  The examiner 
concluded that the veteran's current shoulder complaints 
secondary to rheumatoid arthritis would give him difficulty 
with any type of repetitive lifting or overhead reaching.  

A VA magnetic resonance imaging (MRI) study dated in May 2000 
revealed mild upward displacement of the head of the humerus 
on the glenoid fossa.  There also appeared evidence of small 
inferiorly oriented area of absence of signal intensity 
projecting from the inferior margin of the acromion, 
consistent with spurring.  The general impression noted mild 
upper subluxation.

By rating action dated in June 2000, the RO determined that 
the veteran's service-connected disability warranted an 
increased disability rating as a result of the findings of 
the May 2000 MRI study.  The RO assigned a 20 percent 
disability rating, effective as of October 30, 1995, pursuant 
to Diagnostic Code 5203 for dislocation of the clavicle or 
scapula.  This is the maximum rating permitted under this 
diagnostic code.

A VA examination report dated in August 2001 shows that the 
veteran reported marked reduction in the range of motion of 
his right shoulder and nonuse of his right upper extremity as 
a result of a recent fall.  He reported experiencing pain, 
swelling, and loss of range of motion.  Physical examination 
revealed marked restricted range of motion of the right 
shoulder with associated pain with range of motion and pain 
over the proximal aspect.  X-rays revealed fracture of the 
right upper humerus and resection of the distal end of the 
right clavicle.  Clinical impression was acute surgical neck 
fracture of the right humerus; status post acromioclavicular 
separation with associated surgical distal clavicular 
resection; and adhesive capsulitis of the shoulder secondary 
to rheumatoid arthritis.  It was noted that the veteran 
needed conservative management to assess the healing of his 
nondisplaced, impacted fracture.

A VA examination report dated in February 2002 shows that the 
veteran reported gross loss of range of motion of the right 
shoulder.  He stated that he could brush his teeth and feed 
himself, but that he had difficulty combing his hair and 
putting his shirt on due to the loss of range of motion.  He 
also reported weakness and inability to perform any right 
upper extremity material handling.  He added that he 
experienced pain, swelling, decreased range of motion, 
popping, and clicking of the right shoulder.  Physical 
examination revealed a 14 cm deltoidpectoral incision over 
the right shoulder which was well-healed and non-adherent to 
the underlying structures.  Range of motion was said to be 20 
degrees of forward flexion, 30 degrees of abduction, 45 
degrees of internal rotation and zero degrees of external 
rotation.  There was pain to palpation over the 
acromioclavicular joint and the anterior aspect of the right 
shoulder.  There was marked restricted range of motion with 
abduction external rotation consistent with capsular 
adhesions of the right shoulder.  Motor function for 
initiation of abduction was rated as 3/5 and forward flexion 
as 4/5.  Neurovascular status was intact.  Forearm 
circumference was 32 cm, bilaterally; bicep circumference was 
33 cm on the right and 35 cm on the left; grip strength was 
20 pounds, bilaterally; pinch strength was 4 pounds, 
bilaterally; and there was 8 mm 2 point discrimination for 
median, radial, and ulnar distribution for both upper 
extremities.  The clinical impression was status post 
acromioclavicular joint separation; status post distal 
clavicular resection with residual post traumatic 
osteoarthritis of the right shoulder with marked restricted 
range of motion and adhesive capsulitis; and healed surgical 
neck fracture of the right humerus.  X-rays showed changes 
consistent with distal clavicular resection; moderate post 
traumatic osteoarthritic changes of the glenohumeral joint; 
changes consistent with impingement syndrome; and a healed, 
nondisplaced surgical neck fracture of the humerus.

The examiner stated that the veteran had marked restricted 
range of motion and marked grading weakness that excluded any 
form of testing for fatigability.  The examiner stated that 
at present the veteran had functional nonuse of the right 
upper extremity.  The examiner said that the major portion of 
the veteran's right shoulder disability would fall on the 
service-connected resection.  Finally, the examiner stated 
that the veteran's inability to "perform activities if daily 
living would also include any type of material handling in 
reference to gainful employment."  

By rating action dated in July 2002, the RO determined that 
the veteran's service-connected residuals of 
acromioclavicular separation with surgical extension of the 
distal end of the right clavicle warranted an increased 
disability evaluation of 40 percent, pursuant to the criteria 
under Diagnostic Code 5201, for limitation of motion of the 
major arm, effective as of May 9, 2000.  

A VA examination report dated in August 2002 (by the same 
examiner that previously examined the veteran) showed that 
the veteran reported pain, swelling, popping, clicking, and 
decreased range of motion of the right shoulder.  Physical 
examination revealed forward flexion of zero degrees, 
abduction of zero degrees, external rotation of zero degrees, 
and internal rotation of 45 degrees.  The veteran did not 
demonstrate any gross atrophy of the right upper extremity 
with symmetrical measurements of the forearm and biceps 
circumference.  Neurovascular status to the right shoulder 
was intact.  Grip strength was 20 pounds on the right and 20 
pounds on the left.  Pinch strength was 4 pounds, 
bilaterally.  X-rays of the right shoulder revealed 
radiographic changes consistent with distal clavicular 
resection and early degenerative changes of the glenoid 
consistent with rheumatoid arthritis.  The clinical 
impression, in pertinent part, was rheumatoid arthritis with 
involvement of bilateral shoulders; status post 
acromioclavicular joint resection secondary to 
acromioclavicular shoulder separation; and overt symptom 
magnification.  The examiner added that his objective 
complaints exceeded his objective clinical findings.  When 
distracted, he would demonstrate a marked increase in range 
of motion of the shoulders.  The veteran was noted to sit 
comfortable in the waiting room utilizing his right upper 
extremity without any evidence of gross pain or disability.  
It was noted that while filling out forms, the veteran 
exhibited 60 degrees of forward flexion of the right 
shoulder.  The examiner also added that the veteran's 
rheumatoid arthritis was not related to service.

The veteran was most recent examined by the same VA examiner 
in May 2004.  He reported constant pain, intermittent 
swelling, gross loss of range of motion, and weakness with 
right upper extremity material handling.  He also related a 
history of difficulty dressing and undressing himself due to 
loss of range of motion of the right shoulder.  He added that 
he could not sleep on his right side.  Physical examination 
revealed no underlying muscle loss with normal contour of his 
anterior, middle, and posterior raphe of his deltoid.  
Forward flexion was limited to 10 degrees, abduction to 10 
degrees, external rotation to zero degrees, and internal 
rotation to 40 degrees.  Forearm circumference was 27 cm, 
bilaterally; biceps circumference was 31 cm bilaterally; grip 
strength was 20 pounds, bilaterally; pinch strength was 4 
pounds, bilaterally; and there was 8 mm 2 point 
discrimination for medial, radial, and ulnar distribution for 
both upper extremities.  Reflexes of the biceps, 
brachioradialis, and triceps were 1+ for both upper 
extremities.  X-rays of the right shoulder revealed 
radiographic changes consistent with distal clavicular 
resection; radiographic changes consistent with impingement 
syndrome and early arthritis of the right shoulder consistent 
with rheumatoid arthritis; and healed surgical neck fracture, 
with satisfactory alignment.  The clinical impression was 
rheumatoid arthritis with early right shoulder involvement; 
status post acromioclavicular joint resection secondary to 
acromioclavicular shoulder separation; impingement syndrome 
of the right shoulder secondary to status post 
acromioclavicular joint resection secondary to 
acromioclavicular shoulder separation; and status post 
nondisplaced surgical neck fracture of the right humerus that 
resulted in adhesive capsulitis.  The examiner added that the 
veteran did not demonstrate any increased fatigability as far 
as gross motor manipulation.  He did report right shoulder 
pain.  Overhead lifting and stress testing could not be 
performed due to the adhesive capsulitis of the right 
shoulder.  Based upon the isolated incident of the service-
connected right shoulder condition, this would not be a 
source of individual unemployability.  His current individual 
unemployability was said to be due to diffuse rheumatoid 
arthritis with multiple joint involvement that was not 
service connected.  He was said to be a community ambulatory 
without the aid of an orthopedic assistive device.

Applying the criteria above to the facts of this case, as 
indicated above, the July 2002 rating decision granted an 
increased rating for the service-connected right shoulder 
disability of 40 percent, effective from May 9, 2000.  In 
explaining its  rationale for the effective dated chosen for 
this increased  rating, the RO stated in the rating decision 
that it was based upon the fact that the veteran's May 9, 
2000, MRI study was the earliest date that it was factually 
ascertainable that an increase in disability existed.  

When comparing the severity of the right shoulder disability 
as described on the reports from the May 2000 studies from 
those conducted dating from the earlier VA outpatient 
treatment records to the February 2000 VA examination report, 
the Board finds that the disability as depicted is 
significantly different from that shown prior to May 2000.  
As set forth above, range of motion of the right arm was 
significantly greater in the earlier examination reports.  At 
no time prior to May 2000 was there evidence of limitation of 
midway between the side and shoulder level or to 25 degrees 
from the side.  To the contrary, on VA examination in 
February 1996 the veteran had 100 degrees of abduction.  In 
February 2000, he had 60 degrees of abduction.  Range of 
motion of the shoulder was well beyond the limits established 
for the assignment of a higher rating.  

Nor were there any findings of malunion of the humerus with 
marked deformity; 
ankylosis of the right scapulohumeral articulation; recurrent 
dislocation of the humerus at the scapulohumeral joint; or 
fibrous union, nonunion, or loss of head of the humerus.  
There were no complaints or findings of dislocation of the 
shoulder, and as noted above, the veteran had abduction 
ranging from 60 to 100 degrees.  X-rays revealed satisfactory 
alignment of the remaining clavicle, no gross fracture or 
dislocation, and good preservation of the glenohumeral joint.

In view of the foregoing, the evidence of record dated prior 
to May 9, 2000, does the evidence reveal clinical findings 
that meet the criteria for a rating in excess of 20 percent 
under any of the diagnostic codes pertaining to rating 
disability of the shoulder and arm codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203.

Turning now to the issue of whether the veteran is entitled 
to a disability rating in excess of 40 percent from May 9, 
2000 forward, the Board notes that even the most severe range 
of motion findings described above do not demonstrate that 
there was ankylosis of scapulohumeral articulation 
(Diagnostic Code 5200) or fibrous union,  nonunion, or loss 
of the head of the humerus (Diagnostic Code 5202).  The 
medical evidence of record simply does not  reveal any 
disability of that nature.  Rather, the May 2000 MRI revealed 
only mild upward displacement of the head of the humerus on 
the glenoid fossa, with a general impression of mild upper 
subluxation.  Additionally, x-rays in February 2002 showed 
changes consistent with a healed, nondisplaced surgical neck 
fracture of the humerus; and x-rays in May 2004 showed a 
healed surgical neck fracture, with satisfactory alignment.  
While the VA examiner in August 2002 stated that the veteran 
had functional nonuse of the right upper extremity, in August 
2002 this same examiner concluded that the veteran's 
complaints exceeded the objective clinical findings and that 
when distracted, he would demonstrate a marked increase in 
range of motion of the shoulder and utilized his right upper 
extremity without any evidence of gross pain or disability.  
While filling out forms, the veteran exhibited 60 degrees of 
forward flexion of the right shoulder.  

The 40 percent disability evaluation is the maximum 
evaluation permitted under Diagnostic Code 5201 for the 
limitation of motion of a major arm, and is greater than the 
maximum evaluation permitted for impairment of the clavicle 
or scapula under Diagnostic Code 5203.  

The Board finds that the VA examination reports adequately 
described the degree of functional loss due to pain in that 
range of motion was measured with objective manifestations of 
pain in mind.  Indeed, although nonservice-connected adhesive 
capsulitis prevented certain testing, the February 2000 VA 
examiner noted that there was pain to palpation of the right 
shoulder and documented the veteran's complaints of decreased 
motion, worse with activities.  38 C.F.R. § 4.40, 4.45 
(2004).  In May 2004, the VA examiner stated that the veteran 
did not demonstrate any increased fatigability as far as 
gross motor manipulation.  It is therefore the opinion of the 
Board that the record contains adequate descriptions of 
pathology and functional loss due to pain.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any complaints of 
right shoulder pain and weakness affecting strength and 
motion were not shown to a degree beyond that contemplated by 
the 20 and 40 percent schedular evaluations assigned to this 
disability, as reflected by the medical findings of record 
which fall far short of meeting the criteria for an increased 
schedular evaluation.  The degree of pain that the veteran 
experienced was not shown to interfere with the functioning 
of the right shoulder to a significant extent.  38 C.F.R. 
§ 4.10 (2004).  Rather, the examiner in February 2000 
concluded that it was the veteran's nonservice-connected 
rheumatoid arthritis that would give him problems with 
repetitive lifting or reaching.  In August 2002, it was also 
noted that the veteran's complaints exceeded his objective 
clinical findings.  

The Board also finds that a separate rating is not warranted 
for any muscle impairment during the entire appeal period.  
See 38 C.F.R. § 4.73.  For example, on VA examination in 
February 2000 there was no demonstrated gross muscular 
atrophy.  In August 2002, the veteran did not demonstrate any 
gross atrophy of the right upper extremity with symmetrical 
measurements of the forearm and biceps circumference.  
Physical examination in May 2004 also revealed no underlying 
muscle loss with normal contour of the anterior, middle, and 
posterior raphe of his deltoid.  

Accordingly, the evidence does not reflect that the degree of 
impairment resulting from the service-connected right 
shoulder disability that would more nearly approximate the 
criteria for the next higher evaluation at any time.  The 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2004).


TDIU

The criteria for a total rating based on individual 
unemployability provide as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (2004).

The veteran has two service-connected disabilities, a right 
shoulder disorder, evaluated as 20 percent disabling prior to 
May 9, 2000, and as 40 percent disabling from May 9, 2000, 
forward; and scars, residuals of right shoulder surgery, 
evaluated as noncompensable.  Therefore, he does not meet the 
percentage requirements for consideration for a total rating 
based on individual unemployability under section 4.16(a) of 
the regulations.  In such cases, a total rating based on 
individual unemployability may still be granted on an 
extraschedular basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  Similar 
procedures may be followed under 4.16(b) where a veteran's 
service-connected disability ratings do not meet the 
percentage requirements of 4.16(a) but the RO finds that the 
veteran is nevertheless unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2004). 

The schedular evaluations in this case are not inadequate.  
Higher ratings are provided for certain manifestations of the 
veteran's service-connected disabilities, but the medical 
evidence reflects that those manifestations are not present.  
There is also no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for treatment of his right 
shoulder disability or scars, and treatment records reflect 
only sporadic treatment for this condition. 

With regard to employment, there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the veteran's service-connected disabilities.  
The veteran has reported that he last worked as a car 
salesman in 1988, and that he had to stop working because of 
back, neck, and right shoulder pain.  The VA examiner in 
February 2002 stated that the veteran had functional nonuse 
of the right upper extremity and that his inability to 
"perform activities if daily living would also include any 
type of material handling in reference to gainful 
employment."  However, this same examiner reported in August 
2002 the veteran's  complaints exceeded his objective 
clinical findings, and that when distracted, he would 
demonstrate a marked increase in range of motion of the 
shoulder and utilized his right upper extremity without any 
evidence of gross pain or disability.  Ultimately, this 
examiner concluded in May 2004 that the veteran's service-
connected right shoulder condition would not be a source of 
individual unemployability and that the veteran's 
unemployability was due to diffuse rheumatoid arthritis with 
multiple joint involvement that was not service connected.  

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration under sections 3.321(b)(1) or 
4.16(b) was reasonable and referral for such consideration 
was not required by the evidence in this case.  38 C.F.R. 
§ 4.16(b) (2004); see Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 


(1996).  For the reasons and bases noted above, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to May 9, 2000, for service-connected residuals of 
acromioclavicular separation with surgical extension of the 
distal end of the right clavicle is denied.

Entitlement to a disability rating in excess of 40 percent 
from May 9, 2000, forward for service-connected residuals of 
acromioclavicular separation with surgical extension of the 
distal end of the right clavicle is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



